Citation Nr: 0909640	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1979 to July 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Veteran was scheduled for a Board hearing at the RO in 
June 2008.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a Board hearing 
is deemed to be withdrawn.  


FINDING OF FACT

Paranoid schizophrenia was not present until more than one 
year after the Veteran's discharge from service, and it is 
not etiologically related to service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for chronic 
paranoid schizophrenia.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claim, by letters mailed in December 
2005 and March 2006, prior to the initial adjudication of the 
claim.   

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
Veteran's service treatment records (STRs) and pertinent VA 
medical records have been obtained.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.


The Board notes that a February 2000 letter from a VA 
physician to the Social Security Administration (SSA) appears 
to be in support of a claim for SSA disability benefits.  The 
Veteran has not alleged that the SSA possesses any evidence, 
not already of record, that would be supportive of his claim 
for service connection for schizophrenia.  Similarly, 
according to history recorded in the VA medical records, the 
Veteran was initially treated for schizophrenia while 
incarcerated in a county correctional facility from from May 
1996 to February 1998.  The Veteran has not alleged that the 
records pertaining to that treatment would be supportive of 
this claim either.  Since the presence of schizophrenia many 
years after the Veteran's discharge from service is already 
established by the evidence currently of record, the Board 
has no reason to believe that SSA records or the records 
pertaining to the Veteran's treatment while incarcerated 
would add anything of significance to the record.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to his 
claim, the Board has determined that VA has no obligation to 
obtain such an opinion or to provide such an examination in 
this case because the medical evidence currently of record is 
sufficient to decide this claim and there is no reasonable 
possibility that any medical opinion or VA examination report 
would substantiate the claim.  

In this regard, the Board notes that medical evidence 
pertaining to the Veteran's psychiatric status in service, to 
include the report of the examination for discharge, is 
already of record.  There is no post-service medical evidence 
suggesting the presence of paranoid schizophrenia prior to 
1996.  Moreover, when the Veteran was seen by VA for 
psychiatric treatment in December 1998, he reported that he 
started hearing voices in his head in 1996, approximately 15 
years following his discharge from service.  Any medical 
opinion supporting the Veteran's contention that his paranoid 
schizophrenia originated in service would necessarily be 
based upon an inaccurate history provided by the Veteran for 
compensation purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The STRs are negative for evidence of any psychiatric 
disorder.  In addition, the report of examination for 
separation shows that the Veteran's psychiatric status was 
found to be normal.

The VA medical records show that the Veteran began receiving 
treatment for schizophrenia in 1998.  As noted above, he 
reported at that time that he was initially treated for 
schizophrenia while incarcerated from May 1996 to February 
1998 and he reported in December 1998 that he first heard 
voices in his head in 1996.  Since this history was provided 
for clinical purposes, it is considered to be more reliable 
than the history the Veteran has provided for compensation 
purposes of the onset of his psychiatric problems in service.  
There is no corroborating evidence of any pertinent 
symptomatology in service or within one year of the Veteran's 
discharge from service, and there is also no medical evidence 
linking the Veteran's schizophrenia to service.  

The Board has considered the Veteran's contention that the 
nature of his discharge is evidence of potential psychiatric 
problems in service.  The Veteran's DD 214 shows he received 
a general discharge under honorable conditions; such 
discharges are consistent with a pattern of minor 
disciplinary infractions and/or failure to adapt to active 
service.  The DD 214 does not show, and the Veteran has not 
asserted, that the Veteran underwent the process of a Medical 
Evaluation Board or a Physical Evaluation Board in 
conjunction with his discharge, nor is there indication of 
any such evaluation in the STRs.  The Board is accordingly 
unable to make any association between the Veteran's 
character of discharge and the schizophrenia that was 
initially diagnosed many years after his discharge from 
service. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  Therefore, entitlement 
to service connection for paranoid schizophrenia must be 
denied.



ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


